20. Amendment of Rule 81 of Parliament's Rules of Procedure, Implementing provisions (vote)
- Before the vote:
Mr President, this vote adapts our procedures to take full advantage of the new powers of the European Parliament in the context of the comitology procedure, new powers that were secured earlier this year through the interinstitutional agreement negotiated by Mr Daul and myself. It means that, when we confer implementing powers on the Commission through the legislation we adopt under the codecision procedure, any subsequent implementing measures of a quasi-legislative nature can be vetoed by Parliament. This is the most important increase in the powers of the European Parliament since the Treaty of Nice and probably the only significant increase during this legislature. The new rule will facilitate our use of this new power.